

 S1862 ENR: Trafficking Victims Protection Reauthorization Act of 2017
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Fifteenth Congress of the United States of America2d SessionBegun and held at the City of Washington on Wednesday, the third day of January, two thousand and
			 eighteenS. 1862IN THE SENATE OF THE UNITED STATESAN ACTTo amend the Trafficking Victims Protection Act of 2000 to modify the criteria for determining
			 whether countries are meeting the minimum standards for the elimination of
 human trafficking, and for other purposes.1.Short titleThis Act may be cited as the Trafficking Victims Protection Reauthorization Act of 2017.2.DefinitionsSection 103 of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7102) is amended—(1)by redesignating paragraphs (5) through (15) as paragraphs (7) through (17), respectively; and(2)by inserting after paragraph (4) the following:(5)Concrete actionsThe term concrete actions means actions that demonstrate increased efforts by the government of a country to meet the minimum standards for the elimination of trafficking, including any of the following:(A)Enforcement actions taken.(B)Investigations actively underway.(C)Prosecutions conducted.(D)Convictions attained.(E)Training provided.(F)Programs and partnerships actively underway.(G)Efforts to prevent severe forms of trafficking, including programs to reduce the vulnerability of particularly vulnerable populations, involving survivors of trafficking in community engagement and policy making, engagement with foreign migrants, ending recruitment fees, and other such measures.(H)Victim services offered, including immigration services and restitution.(I)The amount of money the government has committed to the actions described in subparagraphs (A) through (H).(6)Credible informationThe term credible information includes all of the following:(A)Reports by the Department of State.(B)Reports of other Federal agencies, including the Department of Labor’s List of Goods Produced by Child Labor or Forced Labor and List of Products Produced by Forced Labor or Indentured Child Labor.(C)Documentation provided by a foreign country, including—(i)copies of relevant laws, regulations, and policies adopted or modified; and(ii)an official record of enforcement actions taken, judicial proceedings, training conducted, consultations conducted, programs and partnerships launched, and services provided.(D)Materials developed by civil society organizations.(E)Information from survivors of human trafficking, vulnerable persons, and whistleblowers.(F)All relevant media and academic reports that, in light of reason and common sense, are worthy of belief.(G)Information developed by multilateral institutions.(H)An assessment of the impact of the actions described in subparagraphs (A) through (I) of paragraph (5) on the prevalence of human trafficking in the country..3.Sense of Congress(a)Private sector support to strengthen law enforcement agencies and the
			 role of private businesses in preventing and combating child sex
 traffickingIt is the sense of Congress that—(1)the President should work with the private sector to explore, develop, and use technology that strengthens Federal law enforcement capabilities to combat traffickers and criminal networks; and(2)private businesses, both domestic and international, should take every reasonable step to prevent and combat child sex trafficking.(b)Efforts to end modern slaveryIt is the sense of Congress that any future authorization of appropriations to carry out the grant program authorized under section 1298 of the Defense Authorization Act for Fiscal Year 2017 (22 U.S.C. 7114) should simultaneously extend the accountability provisions under subsections (c), (d), and (e) of such section.4.Prohibition on placement or recruitment feesSection 106(g) of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7104(g)) is amended—(1)by redesignating clauses (i) through (iv) as paragraphs (1) through (4), respectively, and moving such paragraphs 4 ems to the left; and(2)in paragraph (4), as redesignated—(A)by redesignating subclauses (I) through (V) as subparagraphs (A) through (E), respectively, and moving such subparagraphs 4 ems to the left;(B)in subparagraph (B), as redesignated, by redesignating items (aa) and (bb) as clauses (i) and (ii), respectively, and moving such clauses 4 ems to the left; and(C)in subparagraph (D), as redesignated, by striking unreasonable placement or recruitment fees and all that follows through the period at the end and inserting placement or recruitment fees..5.Minimum standards for the elimination of traffickingSection 108(b)(7) of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7106(b)(7)) is amended by inserting or enable after condone.6.Actions against governments failing to meet minimum standardsSection 110(b) of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7107) is amended—(1)in paragraph (1)—(A)by striking The report should and inserting The report shall, to the extent concurrent reporting data is available, cover efforts and activities taking place during the period between April 1 of the year preceding the report and March 31 of the year in which the report is made, and should;(B)in subparagraph (A), by inserting based only on concrete actions taken by the country that are recorded during the reporting period after such standards;(C)in subparagraph (B) by inserting based only on concrete actions taken by the country (excluding any commitments by the country to take additional future steps during the next year) that are recorded during the reporting period after compliance;(D)in subparagraph (F), by striking and at the end;(E)in subparagraph (G), by striking the period at the end and inserting ; and; and(F)by adding at the end the following:(H)for each country included in a different list than the country had been placed in the previous annual report, a detailed explanation of how the concrete actions (or lack of such actions) undertaken (or not undertaken) by the country during the previous reporting period contributed to such change, including a clear linkage between such actions and the minimum standards enumerated in section 108.;(2)in paragraph (2)—(A)in subparagraph (A)(iii)—(i)in subclause (I), by adding or at the end;(ii)in subclause (II), by striking ; or and inserting a period; and(iii)by striking subclause (III);(B)in subparagraph (B), by striking the last annual report and inserting April 1 of the previous year;(C)in subparagraph (D)(ii), by striking 2 years and inserting 1 year; and(D)in subparagraph (E)—(i)in the subparagraph heading, by striking Public and inserting Congressional; and(ii)by striking shall provide and all that follows and inserting the following:shall—(i)provide a detailed description of the credible information supporting such determination on a publicly available website maintained by the Department of State; and(ii)offer to brief the Committee on Foreign Relations of the Senate and the Committee on Foreign Affairs of the House of Representatives on any written plan submitted by the country under subparagraph (D)(ii)(I), with an opportunity to review the written plan.;(3)in paragraph (3)—(A)in subparagraph (B), by striking and at the end;(B)in subparagraph (C), by striking the semicolon at the end and inserting a period; and(C)by adding at the end the following:(D)the extent to which the government of the country is devoting sufficient budgetary resources—(i)to investigate and prosecute acts of severe trafficking in persons;(ii)to convict and sentence persons responsible for such acts; and(iii)to obtain restitution for victims of human trafficking;(E)the extent to which the government of the country is devoting sufficient budgetary resources—(i)to protect and support victims of trafficking in persons; and(ii)to prevent severe forms of trafficking in persons; and(F)the extent to which the government of the country has consulted with domestic and international civil society organizations that resulted in concrete actions to improve the provision of services to victims of trafficking in persons.; and(4)by adding at the end the following:(4)Action plans for countries upgraded to tier 2 watchlist(A)In generalNot later than 180 days after the release of the annual Trafficking in Persons Report, the Secretary of State, acting through the Ambassador-at-Large of the Office to Monitor and Combat Trafficking and the Assistant Secretary of the appropriate regional bureau, in consultation with appropriate officials from the government of each country described in paragraph (2)(A)(ii), and with the assistance of the United States Ambassador or Charge d’Affaires in each country, shall—(i)prepare an action plan for each country upgraded from Tier 3 to Tier 2 Watchlist to further improve such country’s tier ranking under this subsection; and(ii)present the relevant action plan to the government of each such country.(B)ContentsEach action plan prepared under this paragraph—(i)shall include specific concrete actions to be taken by the country to substantively address deficiencies preventing the country from meeting Tier 2 standards, based on credible information; and(ii)should be focused on short-term and multi-year goals.(C)BriefingsThe Ambassador-at-Large of the Office to Monitor and Combat Trafficking and all appropriate regional Assistant Secretaries shall make themselves available to brief the Committee on Foreign Relations of the Senate, the Committee on Appropriations of the Senate, the Committee on Foreign Affairs of the House of Representatives, and the Committee on Appropriations of the House of Representatives on the implementation of each action plan prepared under this paragraph.(D)Savings provisionNothing in this paragraph may be construed as modifying—(i)minimum standards for the elimination of trafficking under section 108; or(ii)the actions against governments failing to meet minimum standards under this section or the criteria for placement on the Special Watch List under paragraph (2)..7.Communication with governments of countries designated as Tier 2 Watch List countries on the
 Trafficking in Persons report(a)In generalNot less than annually, the Secretary of State shall provide, to the foreign minister of each country that has been downgraded to a Tier 2 Watch List country pursuant to the Trafficking in Persons report submitted under section 110(b) of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7107(b))—(1)a copy of the annual Trafficking in Persons report; and(2)information pertinent to that country’s downgrade, including—(A)confirmation of the country’s designation to the Tier 2 Watch List;(B)the implications associated with such designation and the consequences for the country of a downgrade to Tier 3;(C)the factors that contributed to the downgrade; and(D)the steps that the country must take to be considered for an upgrade in status of designation.(b)Sense of Congress regarding communicationsIt is the sense of Congress that, given the gravity of a Tier 2 Watch List designation, the Secretary of State should communicate the information described in subsection (a) to the foreign minister of any country downgraded to the Tier 2 Watch List.8.United States support for integration of anti-trafficking interventions in multilateral development
 banks(a)RequirementsThe Secretary of the Treasury, in consultation with the Secretary of State, acting through the Ambassador at Large for Monitoring and Combating Trafficking in Persons, shall instruct the United States Executive Director of each multilateral development bank to initiate discussions with the other executive directors and management of the respective multilateral development bank to—(1)further develop anti-human trafficking provisions in relevant project development, safeguards, procurement, and evaluation policies;(2)employing a risk-based approach, require human trafficking risk assessments and integration plans as a routine part of developing projects through existing, forthcoming or new mechanisms and processes;(3)support analyses of the impact of severe forms of trafficking in persons on key indicators of economic and social development and of the benefits of reducing human trafficking on economic and social development;(4)support the proactive integration of effective anti-trafficking interventions into projects with the objectives of enhancing development outcomes and reducing the incidence of severe forms of trafficking in project areas;(5)increase the capacity of multilateral development banks and of recipient governments to conduct human trafficking risk assessments and integrate anti-trafficking interventions into projects;(6)support the development of meaningful risk mitigation and reduction policies, regulations, and strategies within the multilateral development banks to reduce the incidence and prevalence of severe forms of trafficking in persons and enhance development outcomes that may be improved by reducing the incidence and prevalence of human trafficking; and(7)support the inclusion of human trafficking risk analysis in the development of relevant country strategies by each multilateral development bank.(b)BriefingsThe Secretary of the Treasury shall make relevant officials available to brief the Committee on Foreign Relations of the Senate, the Committee on Appropriations of the Senate, the Committee on Financial Services of the House of Representatives, and the Committee on Appropriations of the House of Representatives on the implementation of this section.Speaker of the House of RepresentativesVice President of the United States and President of the Senate